                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

TINA MCCOLL,                                  CV 17-40-H-SEH-TJC

                    Plaintiff,
                                              ORDER ON PLAINTIFF’S
vs.                                           MOTIONS IN LIMINE

AMERICAN NATUROPATHIC
COUNCIL and ALLIED
PROFESSIONALS INSURANCE
COMPANY,

                    Defendants.


      Plaintiff Tina McColl (“McColl”) brings this action against Defendants

American Naturopathic Counsel and Allied Professional Insurance Company

(“Allied”) for alleged bad faith insurance practices under Montana’s Unfair Trade

Practices Act (the “UTPA”). (Doc. 6.)

      United States District Judge Sam E. Haddon has referred the case to the

undersigned under 28 U.S.C. § 636(b)(1)(B). (Doc. 76, 82.) Presently before the

Court are McColl’s Motions in Limine. (Doc. 120.) Having considered the

parties’ submissions, the Court finds McColl’s motions should be GRANTED in

part and DENIED in part.

///

///



                                        1
I.    LEGAL STANDARD

      Motions in limine are procedural devices that may be used to exclude

anticipated inadmissible or prejudicial evidence before it is actually offered at trial.

Luce v. United States, 469 U.S. 38, 40 n.2 (1984). Motions in limine, however, do

“not lie to exclude broad categories of evidence.” Acad. of Motion Picture Arts &

Scis. v. Godaddy.com, Inc., 2015 WL 12697750, *2 (C.D. Cal. Apr. 10, 2015).

Rather, motions in limine must specifically “identify the evidence at issue and state

with specificity why such evidence is inadmissible.” Colton Crane Co., LLC v.

Terex Cranes Wilmington, Inc., 2010 WL 2035800, *1 (C.D. Cal. May 19, 2010).

See also Sperberg v. Goodyear Tire & Rubber Co., 519 F.2d 708, 712 (6th Cir.

1975) (“Orders in limine which exclude broad categories of evidence should rarely

be employed. A better practice is to deal with questions of admissibility of

evidence as they arise.”).

      “A party cannot use a motion in limine to sterilize the other party’s

presentation of the case.” Johnson v. Gen. Mills Inc., 2012 WL 13015023, *1 (C.D.

Cal. May 7, 2012). Motions in limine also should not be used to resolve factual

disputes or weigh evidence. C & E Services, Inc., v. Ashland Inc., 539 F.Supp.2d

316, 323 (D. D.C. 2008). To exclude evidence on a motion in limine, the evidence

must be “clearly inadmissible on all potential grounds.” Ind. Ins. Co. v. Gen. Elec.

Co., 326 F. Supp. 2d 844, 846 (N.D. Ohio 2004). “Unless evidence meets this high


                                           2
standard, evidentiary rulings should be deferred until trial so that questions of

foundation, relevancy and potential prejudice may be resolved in proper context.”

Hawthorne Partners v. AT & T Tech, Inc., 831 F. Supp. 1398, 1400 (N.D. Ill.

1993). Although rulings on motions in limine may save “time, costs, effort and

preparation, a court is almost always better situated during the actual trial to assess

the value and utility of evidence.” Wilkins v. K-Mart Corp., 487 F. Supp. 2d 1216,

1219 (D. Kan. 2007).

II.   DISCUSSION

      McColl moves to exclude any evidence, testimony or argument regarding:

(1) comparative bad faith/attacks on McColl or her counsel; (2) after-acquired

evidence; (3) the existence of other insurance; (4) the date or amount for which the

case should have settled/argument that McColl was unhappy with the verdict; (5)

the State District Court’s denial of summary judgment; (6) proceedings before the

Alternative Healthcare Board; and (7) the deposition of Alan F. Blakley. (Doc.

121.) Allied opposes the motion. (Doc. 125.)

      A.     Comparative Bad Faith/Attacks on Plaintiff or her Counsel

      McColl argues the Court should broadly exclude any evidence, testimony or

argument that would “disparage or vilify her or her counsel or blame them for the

scope of the investigation or adjustment of the claim.” (Doc. 121 at 3.) McColl

also asserts “comparative bad faith” is not a defense, and thus contends any


                                           3
evidence of “claimed bad faith or misconduct by Mrs. McColl or her counsel”

should be excluded. (Id. at 4.) Allied responds that it does not intend to disparage

counsel or McColl, and has not asserted a defense of “comparative bad faith.”

Nevertheless, Allied asserts that evidence as to what occurred between the parties

leading up to the trial in the underlying case is relevant to both McColl’s claims

and Allied’s defenses.

      McColl’s motion falls short of the specificity required for a motion in

limine. McColl does not specifically identify what evidence she seeks to exclude.

The Court finds this type of broad request would require the Court to “‘rule in a

vacuum’ on the admissibility of evidence.” Acad. of Motion Picture Arts & Scis.,

2015 WL 12697750 at *2. The Court declines to do so because granting “such

amorphous motions would ‘leav[e] the court and the parties to guess what

[evidence] during trial may be included within the scope of the ruling.’” Id.

      Further, categorically excluding all evidence of McColl’s conduct after the

claim would not be appropriate. Apparently, McColl seeks to exclude all evidence

of her conduct and that of her attorney. But the jury cannot evaluate the insurer’s

conduct in isolation. Evidence of the course of dealing between the parties is

relevant to claims and defenses in this case. At trial, Judge Haddon can rule on

any evidentiary issues concerning McColl’s conduct as they arise, and in light of

the factual context in which they are presented.


                                          4
      Moreover, it is a misuse of motions in limine to base them “on matters of

day-to-day logistics and common professional courtesy.” Johnson, 2012 WL

13015023 at *1. As such, the Court finds it is unnecessary to grant a motion in

limine preventing Allied from “attacking” McColl or her counsel.

      B.     After-Acquired Evidence

      McColl moves to exclude any “new information unknown to the insurer” at

the time it adjusted the claim. (Doc. 121 at 5.) Allied states it is unaware of any

information that would fall within the scope of this motion in limine.

      Again, McColl fails to set forth with any specificity, what “unknown

information” she seeks to exclude. Without a specific objection to specific

evidence, the Court is unable to fairly evaluate and rule on McColl’s motion.

Accordingly, the Court declines McColl’s request to broadly exclude all after-

acquired evidence.

      C.     Existence of Other Insurance

      McColl argues Allied should not be permitted to introduce evidence that she

was insured by BlueCross BlueShield of Montana. Allied asserts the evidence is

potentially relevant to McColl’s claim for damages.

      Although evidence of other insurance would generally not be relevant,

Allied has articulated at least a potential basis for its admissibility here. McColl

alleges Allied refused to advance pay her medical expenses. (Doc. 134 at ¶¶ 2, 4.)


                                           5
Thus, Allied asserts that, to the extent McColl claims damages as a result of not

having her medical expenses advance paid, evidence regarding other available

health insurance may be relevant to determining her damages claim, as well as her

duty to mitigate damages. As such, the Court declines to preclude all evidence

regarding McColl’s health insurance at this stage. The Court finds the better

course is for Judge Haddon to assess the admissibility of this evidence at trial and

in light of the factual context in which it is offered.

       D.     Questions Concerning the Date or Amount the Claim Should
              Have Settled For/Whether McColl was Unhappy with Verdict

       McColl moves to preclude questions concerning the date or the amount her

claim should have been settled for. She also moves to exclude evidence about

whether McColl was “happy” with the verdict in the underlying case. Allied

opposes, arguing such evidence is directly relevant to whether it breached its duty

to attempt to settle in good faith, and whether the underlying case could have been

settled prior to trial.

       The Court finds questions regarding McColl’s settlement demands, the jury

verdict, and testimony concerning when the settlement could or should have been

reached and for what amount of money, are potentially relevant depending on the

testimony at trial. Allied points out, for example, that questions about McColl’s

“unhappiness” with the jury verdict may impeach McColl or her expert’s testimony

that she would have accepted the amount the jury awarded prior to trial. In

                                            6
addition, if McColl or her expert testify that the matter could or should have been

settled prior to trial, Allied may be allowed to inquire when the case should have

been settled and under what terms. Therefore, the Court will defer to Judge

Haddon to determine the admissibility of such evidence depending on the evidence

McColl introduces to support her claims.

       E.     State District Court’s Denial of Motion for Partial Summary
              Judgment

       McColl next moves to exclude evidence of the state District Court’s Order

denying McColl’s motion for partial summary judgment. Allied counters, arguing

the issue of reasonably clear liability was in dispute, and the District Court’s Order

is probative of that issue.

       Typically, prior motions and a court’s rulings thereon would be inadmissible

at trial. Here, however, Allied asserts it reviewed and relied upon the District

Court’s Order in determining whether liability was reasonably clear in regard to its

insured’s conduct, as well as in regard to McColl’s damages. As such, the Court

finds the State District Court’s Order may at least be potentially relevant to

whether Allied breached its duty to McColl in handling her claim by failing to

negotiate and pay McColl’s damages when liability was reasonably clear.

However, the Court finds Judge Haddon will be better suited to determine the

admissibility of the State District Court’s prior orders in light of the evidence

Allied relies on at trial.

                                           7
       F.     Proceedings before the Alternative Healthcare Board

       McColl moves to exclude evidence of proceedings before the Alternative

Healthcare Board. McColl asserts those proceedings were collateral to the

underlying suit, and have no bearing on the issues in this case. But Allied asserts it

received two letters related to Dr. Lang and the Alternative Healthcare Board

during the handling of McColl’s claim. Allied asserts the documents were part of

its file and were relied on to “some extent.”

       At this point, the Court is without sufficient information to determine the

potential relevance of this evidence. The Court is without information regarding

how and when Allied obtained the evidence, how it considered the evidence, or for

what purpose Allied would seek to introduce the evidence at trial. Accordingly,

the Court will defer to Judge Haddon to address the admissibility of this evidence

in light of its factual context, if and when it is offered at trial.

       G.     Deposition of Alan F. Blakley

       Finally, McColl moves to preclude Allied from using the deposition

testimony of her expert witness, Alan F. Blakley. McColl asserts that at the time

of Mr. Blakley’s deposition, Allied had not disclosed a consultative medical report

it had received from Dr. Glenn J. Messina during its investigation of the underlying

claim. McColl contends that Dr. Messina’s report supports her position that

liability was reasonably clear at the outset of the underlying litigation, and


                                             8
therefore Mr. Blakley’s deposition testimony was based upon incomplete

information. McColl argues that permitting Allied to impeach Mr. Blakley with

his deposition testimony would be unfair and prejudicial because it would make

him “look a fool for not knowing the facts.” (Doc. 121 at 12.)

      In response, Allied notes that Mr. Blakley reviewed Dr. Messina’s report

following his deposition and submitted an Amended Report. Allied states that it

will not seek to cross-examine Mr. Blakley with his deposition testimony

concerning Dr. Messina’s Report. Nevertheless, Allied asserts it should be

permitted to examine Mr. Blakley based on his Amended Report. Allied also

points out that Mr. Blakley’s deposition dealt with many different issues, aside

from the Messina Report.

      Allied does not dispute that it should have provided the Messina Report

prior to the deposition of Mr. Blakley. Fed. R. Civ. P. 37(c)(1)(C) provides that

when “a party fails to provide information or identify a witness as required by Rule

26(a) or (e),” the court may impose “appropriate sanctions, including any of the

orders listed in Rule 37(b)(2)(A)(i)-(vi). Those sanctions include prohibiting a

party “from introducing designated matters in evidence.” Fed. R. Civ. P.

37(b)(2)(A)(ii).

      The Court finds it is appropriate to prohibit Allied from utilizing any portion

of Mr. Blakley’s deposition where his testimony may have been impacted by


                                         9
Allied’s failure to timely produce the Messina Report. McColl identifies three

issues where “Mr. Blakley’s responses were based upon an incomplete set of facts

unaware what [Allied] had been told by Dr. Messina and when that happened”: (1)

whether liability was reasonably clear; (2) when Allied should have known liability

was reasonably clear; and (3) whether Allied failed to conduct a reasonable

investigation. (Doc. 121 at 11.) 1 The Court agrees that all three areas of inquiry

could have been influenced by the Messina Report. Therefore, Allied should be

prohibited from using Mr. Blakely’s deposition for impeachment, or for any other

reason, relative to those issues.

      The Court finds no reason to preclude Allied from relying on other portions

of Mr. Blakely’s deposition that are unrelated to the Messina Report. Further, the

Court finds no basis to preclude Allied from using Mr. Blakely’s Amended Report.

At trial, Judge Haddon can rule on any further objections to the use of Mr.

Blakely’s deposition testimony as they arise, and in light of the factual context in

which they are presented.

///



1
  McColl further states that Dr. Messina also opined that McColl’s counsel was
underestimating the extent of her damages, citing “Exhibit B.” The statement
relied upon by McColl’s counsel is not contained within Exhibit B filed with the
Court. (Doc. 121-2.) Nevertheless, even if the statement is included in the
Messina Report, the Court does not agree that Dr. Messina was stating an opinion
that McColl’s damages were being underestimated.

                                         10
III.   CONCLUSION

       Rulings on motions in limine are provisional and “are not binding on the

trial judge [who] may always change his mind during the course of a trial.” Ohler

v. United States, 529 U.S. 753, 758 n.3 (2000); accord Luce v. United States, 469

U.S. 38, 41 (1984). Accordingly, Judge Haddon may readdress any of McColl’s

motions in limine as necessary at trial. Further, the parties are reminded that

“[d]enial of a motion in limine does not necessarily mean that all evidence

contemplated by the motion will be admitted to trial. Denial merely means that

without the context of trial, the court is unable to determine whether the evidence

in question should be excluded.”’ Ind. Ins. Co., 326 F. Supp. 2d at 846.

       Based on the foregoing, IT IS HEREBY ORDERED that McColl’s

Motions in Limine (Doc. 121) are GRANTED in part, and DENIED in part.

       SO ORDERED.

       DATED this 24th day of October, 2018.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                         11
